MEMORANDUM OPINION
 
No. 04-10-00244-CR
 
David CALZADA,
Appellant
 
v.
 
The STATE of
Texas,
Appellee
 
From the 226th
Judicial District Court, Bexar County, Texas
Trial Court No. 2009-CR-7747
Honorable Sid L.
Harle, Judge Presiding
 
PER CURIAM
 
Sitting:            Rebecca Simmons,
Justice
                        Steven
C. Hilbig, Justice
                        Marialyn
Barnard, Justice
 
Delivered and
Filed:  May 19, 2010
 
DISMISSED
 
The trial court’s
certification in this appeal states that “this criminal case is a plea-bargain
case, and the defendant has NO right of appeal.”  The clerk’s record contains a
written plea bargain, and the punishment assessed did not exceed the punishment
recommended by the prosecutor and agreed to by the defendant; therefore, the
trial court’s certification accurately reflects that the underlying case is a
plea-bargain case.  See Tex. R.
App. P. 25.2(a)(2).  
Rule 25.2(d) of
the Texas Rules of Appellate Procedure provides, “The appeal must be dismissed
if a certification that shows the defendant has a right of appeal has not been
made part of the record under these rules.”  Tex.
R. App. P. 25.2(d).  Appellant’s counsel has filed written notice with
this court that counsel has reviewed the record and “can find no right of
appeal for Appellant.”  We construe this notice as an indication that appellant
will not seek to file an amended trial court certification showing that he has
the right of appeal.  See Tex. R.
App. P. 25.2(d); 37.1; see also Daniels v. State, 110 S.W.3d 174,
177 (Tex. App.—San Antonio 2003, no pet.).  In light of the record presented,
we agree with appellant’s counsel that Rule 25.2(d) requires this court to
dismiss this appeal.  Accordingly, this appeal is dismissed.
PER
CURIAM
DO NOT PUBLISH